PER CURIAM.
This is an appeal from convictions for sexual battery upon a child less than 12 years of age and lewd and lascivious act upon a child less than 16 years of age. We find merit in one of the four issues presented for review. Appellant correctly contends the trial court erred in admitting hearsay statements of a child witness who was not the victim under section 90.803(23), Florida Statutes. See State v. Dupree, 656 So.2d 430 (Fla.1995).
This error is subject to a harmless error analysis. See Arney v. State, 652 So.2d 437 (Fla. 1st DCA 1995). With regard to the hearsay testimony of a child witness who was not the victim, the situation in this case is similar to that in Arney. As in that case, “we believe the improperly admitted out-of-court statements might well have had a significant reinforcing effect in the minds of the jury regarding the child[ ]’s credibility.” 652 So.2d at 438-39. See also Weatherford v. State, 561 So.2d 629 (Fla. 1st DCA 1990). After a review of the entire record, we are unable to say beyond a reasonable doubt that the error did not affect the verdict.
REVERSED and REMANDED for a new trial.
JOANOS, MICKLE and LAWRENCE, JJ., concur.